Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 1-20 are pending and under examination. Applicant’s amendment necessitated modification of the rejections of record. Accordingly, this Action is FINAL.
 
Withdrawn rejections
Applicant's amendments and arguments filed 12/19/21 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
This limitation is unclear because the limitation merely states a functional characteristic (remains stable) without providing any indication about how the functional characteristic is provided at room temperature for at least 7 months. The claims in question do not identify what was measured to be “stable”. Is it stable to degradation, crystallization, discoloration, precipitation, etc…and how was that determined? 
The boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what provides the functional characteristic to active in the composition. Although it is known in the art that there are multiple ways to provide increased stability to the active in the composition, it is unclear which of those ways are encompassed by the claim. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information. Dependent claims are rejected as indefinite because they are dependent upon an indefinite base claim.
Response to Arguments:
Applicant asserts that: “these claims now specify two kinds of stability, namely, (1) gastro-resistance and preferential intestinal dissolution wherein the active ingredient remains stable and essentially immune to the degradation by gastric acidity ( See Example 5, Table 10, Fig. 4 in the specification); and (2) wherein the active ingredient Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003). And: MPEP 2103(I)(C): Claim scope depends on the claim’s recitations, not the teachings of the Specification. See In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998).
Therefore, the claims are indefinite.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowley, KL (US 20150374770).
With regard to instant claims 1 and 6, Crowley discloses an oral composition comprising a homogenous mixture of gelatin and THC/CBD and a solvent consisting of organic oils of orange and peppermint and in the absence of water miscible solvent and/or co-solvent to make a troche [0021] wherein the active ingredient(s) remain inherently stable for at least 7 months at room temperature especially when what is meant by “remains stable” is not defined. (See also claims 1-3, 5, 7-9.) The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing.").  Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V). The troche targets the mouth and meets Applicant’s definition of “gastro-resistant” (page 16 of instant specification). Alternatively, the gelatin matrix provides some level of gastro-resistance by providing some degree of protection to the active and/or gastric mucosa. The limitation of “preferred intestinal dissolution” does not further limit the structure as this is merely a preference akin to being optional. 
With regard to instant claim 3, Crowley discloses that each troche contain 40 mg total cannabinoids and the troche dosage is 1.089 grams per troche [0021] which provides ~3.6% cannabinoids in the dosage form which falls within the claimed range of up to about 30%. 
With regard to instant claims 14 and 15, Crowley discloses that: “The embodiments of the present invention are useful for the treatment and prevention of a wide range of disorders, including, for example, inflammatory bowel disease (IBS), Crohn's disease (CD), irritable bowel syndrome (IBS), ulcerative colitis (UC), nausea, vomiting, anorexia, cachexia, all forms of pain (i.e. acute, chronic, neuropathic, etc.),…The actives used in the embodiments of the present invention affect the human physiology in positive ways including the improvement of the immune system, prevention or treatment of certain cancers, and reduction of inflammation. Those skilled in the art will recognize that the embodiments of the present invention may be used to treat any and all medical conditions that respond favorably thereto.” Administration to a subject is inherent in the disclosure of Crowley.
Response to Arguments:
Applicant asserts that Crowley uses PEG as an obligatory component and PEG meets the definition of water-miscible solvent or co-solvent but the instant claims exclude PEG. Respectfully, the Examiner cannot agree with that analysis because the Examiner has made the rejection over the embodiment exemplified by Crowley in [0021] which does not employ PEG at all. There is no water miscible solvent or co-solvent in that embodiment of Crowley and only oil is added. Applicant has failed to show where in the embodiment disclosed in [0021] Crowley added PEG. Consequently, Applicant’s argument is not persuasive and the composiiton disclosed by Crowley anticipates the claimed structure. 
Applicant next argues that the compositions of Crowley “does not provide any experimental evidence of feasibility of the disclosed compositions such as dissolution of actives, loading capacity, measurable release, bioavailability or clinical applicability, let alone more complex features such as gastro-resistance, gastrointestinal targeting, pH regulated release, or a standardized storage stability, all of which have been methodically exemplified for compositions in this application.” Respectfully, that argument is not persuasive. There is no requirement that Crowley test their composition at all. See In re Schreiber, 128 F.3d 1477-78, 1478 (Fed. Cir. 1997) (once the Examiner finds that the prior art structure would be capable of performing all of the functions claimed, the burden shifts to the applicant to show that this is not the case.). The test for anticipation is that all elements must be disclosed in exactly the same way as they are arranged or combined in the claim. Crowley meets that requirement without any hindsight bias by the Examiner required. An anticipated formulation cannot become Persion Pharm., slip op. at 13 (Fed. Cir. Dec. 27, 2019) (citing Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1354 (Fed. Cir. 2012)). Plus, there is no requirement that Crowley would have recognized the inherent stability. See MPEP 2112 II: “II.   INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).”
	Since Applicant has failed to demonstrate that composition does not have a stable active ingredient at room temperature for at least 7 months, then the claims remain soundly rejected as anticipated.
	Applicant asserts that the definition of “gastro-resistant” as implying the targeting to the mouth or anus is highly inaccurate. However, the Examiner stated above: “The troche targets the mouth and meets Applicant’s definition of “gastro-resistant” (page 16 of instant specification). Alternatively, the gelatin matrix provides some level of gastro-resistance by providing some degree of protection to the active and/or gastric mucosa.” It is noted that Applicant states on page 16: “Under the term 'gastro-resistance' herein is meant a property or a modification enabling to achieve pH-controlled drug release, gastrointestinal targeting, colon delivery, protection of acid sensitive actives, protection . 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rossi et al. (US 20120263785) and Coleman (US 20020160043) and Podczeck et al. (Pharmaceutical Capsules 2004 pages 49 and 50) and Atakan (Ther Adv Psychopharmacol 2012;2(6):241-254) and Wolfgang (WO 2007090393 English translation) and Morgan, J. (US 20150313868) and Gelatin Product Information SIGMA-ALDRICH 10-2014 retrieved from: https://web.archive.org/web/20141031133811/https://www.sigmaaldrich.com/content/dam/sigma-aldrich/docs/Sigma/Product_Information_Sheet/2/g9382pis.pdf; 3 pages.)  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    506
    761
    media_image1.png
    Greyscale

Claim interpretation: The limitation of “preferred intestinal dissolution” does not further limit the structure as this is merely a preference akin to being optional. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 1, 4, 6, 13 and 19, Rossi et al. teach stable cannabinoid compositions at room temperature for 24 months (title; [0013, 0062, 0063] and claim 31), which embraces the instantly claimed stable at room temperature for at least 7 months, and a THC dosage form in a capsule that contains sesame oil, gelatin and glycerin [0045], thus in the absence of water miscible solvent and/or co-solvent and which would naturally have homogenously distributed gelatin in the capsule and the capsule would provide some degree of gastro-resistance for preferential intestinal 
	With regard to instant claim 3, Rossi et al. teach examples with between 3% to 7% by weight THC [0106] which is within the range of up to 30% by weight. 
With regard to instant claim 4, Rossi et al. teach cannabinoid dosage forms (Abstract) with an oil that acts as a solvent or carrier for the cannabinoid. Various oils can be used effectively in the present invention including, but not limited to, vegetable oils, fish oils, or animal fats. Preferably, the oil is selected from the group consisting of: almond oil; babassu oil; borage oil; blackcurrant seed oil; canola oil; castor oil; coconut oil; corn oil; cottonseed oil; evening primrose oil; grape seed oil; groundnut oil; mustard seed oil; olive oil; palm oil; palm kernel oil; peanut oil; rapeseed oil; safflower oil; sesame oil; shark liver oil; soybean oil; and sunflower oil as well as combinations thereof (Abstract and [0042]). 
With regard to instant claim 5, at least the coconut oil taught in [0042] naturally contains medium chain triglycerides.
With regard to instant claims 7, 10 and 11, Rossi et al. teach that the composition can be formulated as a solid for use as a tablet or a sublingual dosage form [0041]. 

With regard to instant claims 14, 15 and 20, Rossi et al. teach that the compositions treat a variety of medical conditions [0002, 0004] such as pain, nausea, inflammation, anxiety ([0004-0005]), thereby treating a symptom of the disease, and teach that: “The method comprises providing to the subject a therapeutically effective amount of the composition or product of the invention in order to treat one or more medical conditions suitable for treatment by administration of a cannabinoid.” ([0021, 0078] and claim 62).  
With regard to instant claim 2, Gelatin Product Information teaches that gelatin can come from porcine, bovine and fish origins (page 3) and that the Bloom number ranges from 50 (low bloom) to 325 (high bloom) where the higher the Bloom number the stronger the gel (right column, page 1 of 3).
With regard to instant claim 12, Podczeck et al. teach that gelatin of very low (less than 5%) moisture content is too brittle for almost all practical purposes (page 49, top left column) and that a moisture content of about 10% produced a maximum tensile strength (page 50, lower left column).
	With regard to instant claim 12, Wolfgang teaches pharmaceutical preparations of microtablets having a cylindrical shape and diameter of 1-3 mm (claims 1, 4 and 5), thus reading on pellets, and a weight of 4-8 mg (claim 6) containing different pharmaceutical agents (claims 1 and 3) where the active ingredient can be an herbal extracts (page 2 of 8) and plant extracts such as hemp (page 3 of 8) which is a variety Cannabis sativa plant. Wolfgang teaches that cylindrical molded body microtablets are well known (top of page 2 of 8). Wolfgang teaches that while it is not necessary to package the micro-tablets in capsules (middle of page 2 of 8), oral application is usually in a capsule (top of page 2 of 8). 
	With regard to instant claims 1, 6, 9, 13 and 19, Atakan teaches that THC and CBD are structurally similar and have some common but other different physiological effects (Figure 1; Table 1, page 246).
With regard to instant claims 1, 10 and 16-19, Coleman is directed to dissolvable and nondissolvable drug-containing dosage forms (Abstract; Figures 1A, 1B, 1C, 2A and 2B) comprising a gelatin binding agent (claims 1, 5 and 6) and a main cannabinoid drug such as THC (claims 1, 29 and 30) in the binding agent (claim 14) that is microencapsulated (claim 11) with matrix modifying/controlled release enteric polymers [0107], which provide gastro-resistance and preferential intestinal dissolution by forming a coating, that can be swallowed ([0145 and 0146]), hence oral, and gelatin is exemplified as the matrix material [0135]. Coleman is also directed to sublingual dosage forms [0063].  Coleman teaches that: “The ingredients are combined in a mixer in such a fashion as to ensure a uniform distribution of all ingredients within the mixture.” [0134], thus reading on a homogenously distributed composition. Coleman also teaches in [0153]: “Uniform distribution of the drug throughout the dosage form can be obtained through direct compression of the components of the dosage form. Through this process even minute physical quantities of the active ingredient can be uniformly distributed throughout the dosage form.” Thus a homogenous distribution of the drug is in the matrix of the dosage form. No water-miscible solvent such as alcohol is present a plurality of pellets [0134] given that there are no size restrictions on the pellet in dependent claims 7, 10 and 18. A pre-defined amount of cannabinoid is taught in Table 2 [0125]. Consequently, Coleman fairly suggests a gelatin dosage form with homogenously distributed amount of cannabinoids in the absence of a water-soluble solvent/alcohol that is gastro-resistant by way of a microencapsulating coating with the enteric polymers that provide the gastro-resistance in the form of pellets.
	With regard to instant claims 14 and 20, Coleman teaches treating a patient’s disease or condition [0142] including pain [0129] which is at least one symptom of a disease in a subject in need thereof. 
	With regard to instant claim 8, Coleman teaches adding binding agents, sweeteners, flavorings, buffers, and one or more therapeutic agents [0079-0087]. 
	With regard to instant claim 13, Morgan teaches cannabinoid formulations and methods of treatment (Abstract; claims 1, 7, 11 and 19) dissolving the active ingredients in an oil vehicle [0138] and names sesame oil and hempseed oil [0129] thus rendering those as functional equivalents.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Rossi et al. is that Rossi et al. do not expressly teach an embodiment of a solvent consisting of at least one oil such 
2. The difference between the instant application and Rossi et al. is that Rossi et al. do not expressly teach bovine or fish gelatin at Bloom 100-240. This deficiency in Rossi et al. is cured by the teachings of Gelatin Product Information. 
3. The difference between the instant application and Rossi et al. is that Rossi et al. do not expressly teach a plurality of pellets where one portion comprises THC and another portion comprises CBD with the size, weight and moisture content instantly claimed and further having a coating on said pellets. This deficiency in Rossi et al. is cured by the teachings of Coleman, Podczeck et al., Atakan and Wolfgang.  

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the dosage form of Rossi et al. with a solvent consisting of at least one oil such as hemp oil, as suggested by Rossi et al. and Morgan, and produce the instant invention.
Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). Furthermore, the art of Morgan recognizes sesame oil, taught by Rossi et al., and hempseed oil as functional equivalents. The ordinary artisan would add/substitute hempseed oil to/for the sesame oil with a reasonable expectation of success. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an In re Fout, 675 F.2d 297, 301 (CCPA 1982).

2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use bovine or fish gelatin at Bloom 100-240, as suggested by Gelatin Product Information, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because obviously the gelatin of Rossi et al. has a source and a Bloom number. So, while Rossi et al. is silent on the source and Bloom of the gelatin, Gelatin Product information teaches that gelatin is obtained from fish and bovine sources and that the Bloom number is a result effective variable where the higher the number the stronger the gel. Thus it would be obvious to optimize the Bloom number to 100-240 and it is merely judicious selection of known sources of gelatin from bovine or fish with a reasonable expectation of success in the absence of evidence to the contrary. 
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the dosage form of Rossi et al. as a plurality of pellets where one portion comprises THC and another portion comprises CBD with the size, weight and moisture content instantly claimed and further having a coating on said pellets, as suggested by Coleman, Podczeck et al., Atakan and Wolfgang, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Rossi et al. teach making a sublingual dosage form embodiment and the ordinary artisan looking to practice that embodiment would find Coleman who teaches sublingual Cannabis sativa plant. Thus it would appear to be an obvious variation to produce a dosage form of this size and weight with a reasonable expectation of success. 
With respect to the moisture content, Podczeck et al. teach that it is desirable to have a moisture content of about 10% for maximum tensile strength which is within the range of about 0-15% (w/w) instantly claimed given the “up to about 15%” defines a range of about 0-15%. Thus the ordinary artisan would do so with a reasonable expectation of success. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that the Examiner’s characterization of Rossi is: “highly inaccurate and is taken out of context of the entire publication.” Applicant's arguments that Rossi requires acids because without acids the compositions are prone to considerable degradation is noted but not persuasive because, as noted previously, Rossi teach oil as the solvent/carrier [0042] and the acid is to improve the stability of the cannabinoid [0012] and the acid is not a solvent or co-solvent. Rossi teach that when an acid is dissolved in the oil no additional solvent is required [0034] thus another solvent like ethanol is not required. Applicant appears to take particular issue with Rossi teaching acidic oils and the addition of citric acid as being preferable to phosphoric acid and that somehow the addition of citric acid teaches away. Applicant explains why Rossi adds an acid to the composition. Applicant has not explained why the addition of an acid would render Rossi as improperly applied to the instant claims. Applicant appears to misapprehend that the acid in Rossi is not a solvent as is the case with citric 
Furthermore, the claimed oral composition uses “comprising” language and is open to the inclusion of other components. Acids are not excluded from being added to the oral composition. In fact, the instant specification directs the artisan to add acids on page 16 (Examiner added emphasis):

    PNG
    media_image2.png
    837
    1543
    media_image2.png
    Greyscale

Consequently, the oral composition of Rossi reads on the instantly claimed subject matter despite Applicant’s arguments to the contrary.
Applicant’s characterization of the secondary references (pages 10-11 of remarks) is noted by the Examiner is relying upon those references as stated in the rejection. Applicant gives the reference of Morgan “special attention” but again the 
Applicant asserts that Rossi extensively teaches the use of ethanol as a co-solvent (page 11 of Remarks). While that is correct, it is not a controlling feature for a number of reasons. First it is noted that Rossi removes all but a trace of ethanol from the compositions to obtain the final composition. Rossi et al. exemplify removing the ethanol with a rotary evaporator to less than about 0.5% by weight of the mixture, which includes lower amounts (Examples 2 and 4, [0108, 0114], and Rossi have one example with 0.01% ethanol [0124] which is merely 100 ppm and just a trace of ethanol present and the ethanol might as well be absent. Thus the ordinary artisan is taught to remove the ethanol to obtain the final product. Secondly, claim 1 of Rossi embraces all pharmaceutically acceptable solvents including oils [0042] and ethanol is a dependent embodiment (claims 9-10 of Rossi). Indeed, Rossi does not mention ethanol at all in the Abstract which sets the foundation for a 3 component composition of a cannabinoid, an acid and a solvent that does not require ethanol: 

    PNG
    media_image3.png
    250
    668
    media_image3.png
    Greyscale

Thus, the disclosure of Rossi as a whole teaches and suggests embodiments without ethanol where the solvent is an oil. It is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). Accordingly, it requires no hindsight bias at all to derive a composition comprising a cannabinoid, an acid, and at least one solvent ([0045] of Rossi) where the solvent is an oil and where the oil serves as the solvent ([0042] of Rossi) and no further solvent is required and thus being a solvent in the absence of water miscible solvent and/or co-solvent. Applicant’s arguments have been carefully considered but are not persuasive. 
The rejection is maintained. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10555906. Although the claims at the patent discloses a species of the instantly claimed genus of an oral composition comprising gelatin, oil and cannabinoid. The patent discloses a bovine or fish Bloom 100-240 gelatin matrix pellets comprising hemp oil or linseed oil with a homogenously distributed cannabinoid, such as THC and CBD, where the dosage form is gastro-resistant and has a preferential intestinal dissolution (claims 1-17 and 20). The pellet has the same size, weight and moisture content as instantly claimed (claim 14). The patent discloses methods of treating at least one symptom of a disease in a patient in need thereof (claims 18-19). 
The patent does not expressly teach wherein the active ingredient remains table at room temperature over 7 months. However, since the patent teaches the same components arranged in the same manner, then such functional limitations are inherent in the patented subject matter. 
Therefore, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 
Response to Arguments:
Applicant requests that the rejection be held in abeyance until indication of allowable subject matter. Until that time the claims remain rejected.  

Conclusion

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613